Citation Nr: 1530918	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  06-32 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee disability, rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a left knee disability, rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to March 1977 and from December 1990 to August 1991.  The Veteran served in the Mississippi National Guard from September 1976 to August 1991, including active duty for training (ACDUTRA) in May 1986.

This appeal comes before the Board of Veterans' Appeals (the Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied increased ratings greater than 20 percent respectively for right and left knee disabilities.  The appeal was remanded by the Board in June 2008 for further development.

The Veteran had a hearing before a Decision Review Officer (DRO) in March 2007 and the undersigned Veterans' Law Judge (VLJ) in April 2008.  Transcripts of both proceedings have been associated with the claims file.

In a November 2010 decision, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a March 2012 order, the Court vacated the November 2010 decision and remanded the case to the Board for further proceedings consistent with a February 2012 Joint Motion for Remand (JMR).

The Board notes that in January 2013, the Veteran filed increased rating claims with respect to his right and left knee disabilities.  The Agency of Original Jurisdiction (AOJ) denied these claims in a December 2013 rating decision.  The Veteran's previous increased rating claims, however, remain pending by virtue of the March 2012 Order of the Court.  See 38 U.S.C.A. § 7252 (West 2014); May v. Nicholson, 19 Vet. App. 310, 315 (2005) (noting that a Board decision undergoing review by the Court is not final).  Therefore, as the March 2006 claims are still under consideration by the Board, the AOJ did not have jurisdiction to adjudicate the January 2013 claims, and the December 2013 rating decision is a nullity that the Board need not address.

This case was previously before the Board in September 2014 and March 2015, when it was remanded for additional development.  Unfortunately, the Board concludes there has not been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  For that reason, the appeal must be remanded once again.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that in a May 2015 statement, the Veteran reported that he was preparing to have knee replacement surgery in the near future.  It is unclear whether this surgery has occurred.  Thus, any outstanding VA and private medical records relating to the Veteran's knee disabilities should be obtained.

In its March 2015 remand, the Board noted several inconsistencies in the Veteran's November 2014 VA examination.  Specifically, the examiner reported that the Veteran did not presently or previously have a meniscus (semilunar cartilage) condition.  See November 2014 VA examination report, pg. 6.  However, the Veteran's April 2006 VA examination report noted a diagnosis of meniscus derangement of the knees.  Furthermore, the examiner noted no pain with weight-bearing, but did not indicate whether the Veteran had pain with nonweight-bearing.  38 C.F.R. § 4.59 (2014) provides that, with respect to painful motion and arthritis, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint.  Id.

Thus, the Board remanded the Veteran's claims for a new VA examination.  In that remand, the Board directed the examiner to include testing of the left and right knee joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and to assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  

Although the April 2015 VA examiner noted that there was no evidence of pain with weight bearing, it is unclear from a review of the April 2015 VA examination report whether testing of the knee joints was performed on active and passive motion, and in both weight-bearing and nonweight bearing, as the examiner did not indicate whether testing under these conditions had been performed.  

Moreover, the April 2015 VA examiner indicated that the Veteran did not presently have, nor ever had, a meniscus condition.  However, no explanation was provided as to the discrepancy between the examiner's current findings and the Veteran's April 2006 VA examination report, which noted a diagnosis of meniscus derangement of the knees.

For these reasons, a new examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran provide or identify any outstanding records of treatment for his bilateral knee disabilities.  After obtaining any necessary authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  

If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  Take appropriate action to obtain outstanding VA treatment records relating to the Veteran's treatment for right and left knee disabilities.  

3.  Then, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected right and left knee disabilities.  The claims folder, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  

Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating knee disabilities.  All pertinent pathology found on examination should be noted on the evaluation report.  

The examiner may wish to use the most recent VA Form 21-0960M-9 available in completing the examination report as queries therein cover the information requested by the Board.

The examination must include testing of the left and right knee joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examiner should indicate that testing under these conditions was performed.  The examiner should provide information concerning where the Veteran experiences the initial degree of range of motion loss due to pain.  

The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, to include as a result of pain.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, if feasible.  If such is not feasible, the examiner should explain why.  

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should address whether the Veteran exhibits any recurrent subluxation or lateral instability in either knee.  If subluxation or instability is found, the examiner should provide information as to whether this subluxation and or instability is slight, moderate, or severe in degree.

The examiner should comment on whether the Veteran has had meniscal derangement as a manifestation of the service-connected condition at any point in time since March 2005 and, if so, provide information concerning the severity thereof.  In addressing this matter, the examiner's attention is directed to the Veteran's April 2006 diagnosis of meniscus derangement.  

4.  After ensuring the proper completion of the above development and undertaking any other development deemed necessary, the AOJ should review the claims in light of all the evidence of record.  If any determination remains adverse, the Veteran must be furnished with a Supplemental Statement of the Case (SSOC) and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




